IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BANK OF AMERICA, N.A.,              NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5361

DALE R. LANDRY, ULRIKE P.
LANDRY, et al.,

      Appellees.

_____________________________/

Opinion filed May 3, 2017.

An appeal from the Circuit Court for Bay County.
Hentz McClellan, Judge.

Alan M. Pierce of Liebler, Gonzalez & Portuondo, Miami, for Appellant.

Michael J. Henry and Douglas L. Smith of Burke Blue Hutchison Walters &
Smith, P.A., Panama City, for Appellees.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.